Citation Nr: 0522286	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  99-23 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for congestive heart 
failure (CHF).  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for the residuals of 
facial burns.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his pastor


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In February 2000, the appellant and 
his representative appeared at a hearing held before a 
Hearing Officer at the RO.  In May 2002, the appellant and 
his pastor testified at a second hearing held at the RO 
before the undersigned.  Transcripts of both hearings are of 
record.  

This appeal was last before the Board in September 2003, when 
it was remanded for further development which has now been 
completed.  


FINDINGS OF FACT

1.  The service-connected PTSD is manifested by mild-to-
moderate symptoms and occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

2.  The appellant's current CHF was not present in service or 
for many years afterward, and it is not etiologically related 
to service or to a service-connected disability.  

3.  The appellant does not currently have sleep apnea.  

4.  The appellant does not currently have any residuals of 
facial burns incurred in service.  


CONCLUSIONS OF LAW

1.  An initial rating in excess of 30 percent is not 
warranted for PTSD.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.125, Diagnostic Code 9411 (2004).  

2.  Entitlement to service connection for CHF is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2004).  

3.  Entitlement to service connection for sleep apnea is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

4.  Entitlement to service connection for the residuals of 
facial burns is not established.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by VA dated June 15, 2001, December 31, 
2001, March 27, 2002, March 4, 2004, and February 25, 2005.  
In the March 2004 letter, the RO specifically informed the 
appellant of the current status of his claims and of the 
evidence already of record in support of those claims, and of 
what the evidence must show in order to support the claims.  
The appellant was also asked to inform the RO of any 
additional evidence or information which he though would 
support his claims, so that the RO could attempt to obtain 
this additional evidence for him.  In this letter and in the 
February 2005 letter, the appellant was specifically asked to 
submit any relevant evidence in his possession in support of 
his claims.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA and private medical records have been obtained 
and reviewed.  Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the present claims, and the 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the relevant issues were initially 
adjudicated by the RO in July 1999, well before the enactment 
of the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claims were last 
adjudicated in February 2005 after the VCAA letter was issued 
in March 2004.  The appellant did not respond the subsequent 
VCAA letter of February 25, 2005.  There is no indication or 
reason to believe that that the ultimate decision of the RO 
on the merits of these claims would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

The appellant served on active duty from August 1965 to 
August 1967, including service in Vietnam as a Medical 
Specialist.  Service connection has been established for 
PTSD, rated 30 percent disabling; and for burn scars of the 
right hand and left wrist, noncompensably rated.  

The service medical records are devoid of complaints, 
treatments, findings, or diagnoses indicative of 
hypertension, CHF or sleep apnea.  In January 1967, a gas can 
exploded near the appellant, and he was hospitalized for the 
treatment of burns on the face, right hand, and neck.  He did 
not require surgery or skin grafting, and he was returned to 
full duty within three weeks.  On his separation medical 
examination in June 1967, the appellant had no complaints 
relevant to hypertension, CHF, sleep apnea, or facial burns.  
Based upon a normal chest X-ray study on this examination, 
the heart was not enlarged; and a normal blood pressure 
reading of 120/70 was obtained at this time.  The clinical 
evaluations of the appellant's heart and skin were also 
normal on this examination, except for tinea versicolor and a 
burn scar on the right wrist.  

Private medical records dating from April 1969 to February 
1987 are of record.  In July 1973, a normal blood pressure 
reading of 108/70 was reported.  The appellant sought 
treatment in December 1975 for complaints of chest pain of 
two weeks' duration.  An electrocardiogram (EKG) at this time 
was normal, a blood pressure reading of 112/80 was obtained, 
and physical examination disclosed no relevant findings.  The 
clinical impression was of chest wall pain; no diagnosis of 
hypertension or CHF was reported at this time.  In April 
1976, a blood pressure reading of 120/90 was reported in 
connection with treatment for a strep throat; no diagnosis of 
hypertension was reported at this time.  In June 1976, the 
appellant was treated for complaints of slight chest pain, 
headaches, and anxiety.  The appellant was not short of 
breath, and he gave only a vague history at this time; 
physical examination was normal, and the reported clinical 
impression was of tension.  In December 1976, the appellant 
sought treatment for complaints of chest pain radiating to 
the left arm during the previous year.  A blood pressure 
reading of 130/90 was obtained, and a clinical impression of 
chest wall pain was again reported.  No diagnosis of 
hypertension was reported at this time.  In April 1978, a 
blood pressure reading of 132/86 was obtained, but no 
diagnosis of hypertension was reported.  On November 6, 1983, 
the appellant's blood pressure was 140/94; a later re-check 
was 140/98, and the clinical assessment at this time included 
elevated blood pressure.  The appellant returned for further 
evaluation on November 22, 1983, at which time blood pressure 
readings of 140/100, 158/128, 150/114, 180/140, and 160/120 
were obtained.  There was no sign of organ damage at this 
time, and an EKG was normal; the clinical assessment was of 
new onset hypertension.  Subsequently, blood pressure 
readings of 140/105 were reported in May 1985 and February 
1987, at which time a clinical assessment of uncontrolled 
hypertension with obesity and excessive life stress was 
reported.  

The appellant was hospitalized at White Memorial Hospital in 
March 1998 complaining of progressive shortness of breath for 
the previous two months.  He gave a family history of 
hypertension and said that he had been told that he had 
hypertension about three years ago; otherwise, his medical 
history was negative.  He was not currently seeing a 
physician or taking any medications for hypertension.  
Clinical testing at this time eventually revealed 
uncontrolled hypertension, dilated cardiomyopathy, and CHF.  
The treating physicians did not indicate that CHF was related 
in any way to service, although it was reported that cardiac 
hypertrophy was probably secondary to hypertension.  

In September 1998, the appellant was admitted to Glendale 
Adventist Medical Center complaining of shortness of breath 
that was interfering with his sleep.  An abnormal nocturnal 
polysomnographic examination appeared to show mild-to-
moderate sleep apnea; but this study was unsatisfactory for 
several reasons and further testing was desired.  In November 
1998, the appellant returned to this facility for follow-up 
testing, including CPAP (continuous positive airway pressure) 
titration; but he was very sensitive to the various pressures 
employed in this testing, and the reported clinical 
impression at this time included incomplete treatment of 
obstructive sleep apnea.  The treating physicians did not 
indicate that sleep apnea was related in any way to service.  

The appellant's initial claim seeking service connection for 
PTSD, CHF, sleep apnea, and residuals of facial burns was 
filed in November 1998.  

VA outpatient treatment records dating from August 1998 to 
January 1999 are of record.  In November 1998, it was 
reported that the appellant had been generally well until 
March 1998, when he suddenly developed shortness of breath, 
chest pressure, and pedal edema, diagnosed at that time as 
CHF.  The appellant again gave a family history of 
hypertension at this time, and idiopathic cardiomegaly was 
also noted.  These VA medical records reflect no complaints 
of or treatments for sleep apnea or residuals of facial 
burns.  

In March 1999, the appellant was accorded a VA fee-basis 
psychiatric examination.  He denied any previous psychiatric 
hospitalizations or outpatient care, except for briefly 
seeing a psychologist whose name he did not remember about 
seven months previously.  He was taking no psychiatric 
medications and had never been prescribed such medications in 
the past.  His medical history included hypertension and CHF, 
but there was no mention of sleep apnea.  The appellant gave 
a lengthy description of various traumatic events which 
occurred in service.  He then related that he had made a 
relatively uneventful postservice adjustment until 
"everything failed" because he had always been afraid of 
confrontation.  He said that he had lost his wife of 30 years 
in 1997, going through a very sad divorce; and he ruined his 
relationship with his four children (ages 16 to 28), who had 
all abandoned him.  He indicated that he became very 
suspicious and paranoid about everything, locking his door at 
night and then going back to check it many times before he 
would go to bed; accusing people of homosexuality or of 
ruining his life, etc.  He had also lost his business and had 
not worked since March 1998 (when his CHF was diagnosed) 
because of his heart failure and the traumas from Vietnam.  
He stated that he had a rage inside of him, but that he did 
not become violent.  He felt like people were either jealous 
or wanted his demise.  He recognized that he had lost his 
family, friends, business, and become isolated because of his 
paranoia.  The appellant denied any drug or alcohol abuse, 
nor did he smoke cigarettes or drink caffeine.  He also did 
not eat any meat, cheese, milk, or jello because he believed 
these foods were harmful; instead, he ate vegetables, such as 
beans.  

On mental status examination in March 1999, the appellant's 
affect was very angry; his thought process was clear and 
organized, but so focused on his losses that it was hard to 
interrupt him.  He was quite paranoid.  He denied any 
delusions or hallucinations, inappropriate behavior, or 
suicidal ideation.  He was oriented to time, place, and 
person; and his memory was intact.  It was quite clear from 
his descriptions that he frequently developed panic attacks.  
He was depressed and isolated, but he had no problems with 
impulse control.  He was unable to sleep more than 2.5 hours 
at night, often tossing and turning.  

Regarding his PTSD symptoms, the appellant stated that his 
dreams were all about Vietnam; that he smelled dead bodies 
when he saw a helicopter; that he panicked when he heard 
certain sounds or saw Asian people, even if they were not 
Vietnamese; and that he smelled diesel fuel all of the time.  
The VA examiner noted that the appellant obsessively 
recounted his Vietnam experiences, unable to stop himself, 
rather than avoid such thoughts and memories.  According to 
the appellant, he had a diminished interest in participating 
in any social activity after losing his family; he felt 
detached and estranged from people; he had no hope for the 
future; he had outbursts of anger and difficulty with 
concentration; he was hypervigilant and paranoid all of the 
time; and he had a severely exaggerated startle response if 
it related to something concerning Vietnam.  The appellant 
also alleged that he avoided graveyards because they bring 
back memories of Vietnam.  

The VA examiner in March 1999 reported Axis I diagnoses of an 
adjustment disorder with mixed features and PTSD; on Axis V, 
a GAF score of 50 was reported for the adjustment disorder, 
and a GAF score of 65 was assigned for the PTSD, alone.  

The appellant was also accorded a VA fee-basis cardiology 
examination in March 1999.  No records were reviewed in 
connection with this examination, and the appellant's verbal 
medical history was either vague or inaccurate.  Physical 
examination disclosed elevated blood pressure readings, and 
there appeared to be left ventricular enlargement and a 
questionable faint S3.  An EKG revealed left axis deviation, 
with no evidence of infarction or hypertrophy.  A seven-
minute treadmill exercise test was objectively negative; 
however, frequent PVCs were noted in the last stage of the 
exercise, suggesting ischemia.  The diagnoses on this 
examination included hypertension, controlled; and CHF.  The 
VA examiner did not relate either condition to the 
appellant's military service.  

In April 1999, the appellant was accorded another VA fee-
basis examination for sleep apnea and facial burns.  Once 
again, no historical medical records were reviewed in 
connection with this examination, and the examiner was forced 
to rely upon the appellant's verbal medical history.  The 
appellant reported that he accidentally burned himself with 
gasoline in 1967, mostly on his hands.  He also reported that 
sleep apnea had been diagnosed in 1998, and he complained of 
shortness of breath after exertion and at night.  He did not 
use any type of inhaler, nor had he ever been intubated or on 
oxygen in the past.  Physical examination of the appellant at 
this time disclosed nondisfiguring burn scars on both hands, 
but none on the face.  No abnormality, including an enlarged 
heart, was noted on a chest X-ray study.  The diagnoses at 
this time included sleep apnea, but no residuals of facial 
burns were identified or diagnosed.  The VA examiner 
commented that, although the appellant gave a history of 
sleep apnea, there were no current signs of cor pulmonale; 
furthermore, mild obstructive lung disease had been noted on 
the current pulmonary function tests, which could be related 
to the appellant's complaints of shortness of breath.  

By rating action dated in July 1999, the RO denied the claims 
seeking service connection for the residuals of facial burns, 
sleep apnea, and CHF; and granted service connection for 
PTSD.  An initial rating of 30 percent was later assigned for 
PTSD.  

The appellant testified at a hearing held at the RO in 
February 2000 before a Hearing Officer.  Since service 
connection had already been established for PTSD, the 
appellant's attempts to describe in detail the stressor 
events in service which caused his PTSD were properly 
discouraged as irrelevant by the Hearing Officer.  Likewise, 
the appellant's testimony concerning a claustrophobic episode 
which he allegedly had experienced on an airplane five years 
earlier was outside of the time frame of this appeal.  The 
appellant testified that his sleep was not good; that his air 
was often cut off and he would awaken in a panic, which he 
related to his alleged sleep apnea.  He alleged that he 
experienced similar episodes in service which were never 
documented or identified as sleep apnea at that time.  
Concerning his PTSD symptoms, the only recurrent dream he 
described concerned his attempts to fly like a bird over a 
deep, fiery pit while trying desperately not to fall or be 
drawn into this pit.  This did not appear to represent one of 
the stressor events which occurred in service.  He said that 
his facial burns originated in service when a can of diesel 
fuel exploded about 30 feet away from him, and that the 
complexion of his face had remained darker than the rest of 
his body after this accident.  The appellant did not point to 
or claim that he suffered any burn scars on his face as a 
result of this incident in service.  Finally, it was 
contended by the appellant that prolonged stress over many 
years had caused his CHF.  

At this hearing, the appellant submitted a January 2000 
letter signed by a Cardiology Nurse Practitioner at the VA 
facility at which the appellant had been evaluated since 
November 1998.  He reportedly had been diagnosed with dilated 
cardiomyopathy with a noted ejection fraction of 10%.  The 
etiology of this diagnosis was unclear, stemming either from 
long-standing hypertension, alcohol usage, or a viral 
syndrome.  The appellant was also suffering from CHF which 
had been stabilized through risk factor modification and 
appropriate medications.  Finally, it was also noted that a 
private physician had diagnosed and treated the appellant for 
sleep apnea prior to the appellant's initial presentation at 
the VA Cardiology Service in November 1998.  It was reported 
that this was an inaccurate diagnosis, and that the 
appellant's symptoms such as extreme shortness of breath, and 
decreased sleep due to fluid retention in his lungs were 
actually manifestations of his CHF.  The appellant later 
attacked this evidence in a June 2000 statement on the 
grounds that the VA nurse had no expertise in the field of 
sleep disorders; however, the Board notes that she was a 
member of the team which had been treating the appellant's 
cardiac problems for quite some time.  

In April 2000, a letter was received from a Certified 
Christian Counselor Intern with a B.S. degree who had been 
counseling the appellant since January 1998 for symptoms of 
depression.  This individual repeated the medical history 
given to her by the appellant, which included an undocumented 
history of depressive symptoms since his Vietnam service; and 
she then asserted that the appellant's "preoccupation with 
the phenomena of military combat may be a causative factor 
for his prolonged anger," and that his CHF appeared to have 
exacerbated his depression.  The medical competence of this 
individual to make such medical determinations is not 
apparent from her qualifications or training, as summarized 
in attachments to this letter; in any case, this individual 
never once mentioned or reported a diagnosis of PTSD.  

The appellant and his pastor testified at a hearing held 
before the undersigned VLJ in May 2002.  The appellant said 
that his service as a combat medic in Vietnam usually placed 
him in the rear with the officer, although he nevertheless 
felt that his high blood pressure and subsequent CHF were 
definitely related to his traumatic experiences in Vietnam 
and afterward.  He testified to his belief that he had 
hypertension while serving in Vietnam and that this condition 
later caused his CHF.  He said that a five-gallon can of 
diesel fuel exploded in service and blew him about 23 feet.  
As a result of this incident, he claimed that his whole face 
was "cooked" and that his facial complexion has been darker 
than that of his chest ever since this incident.  He denied 
that he had any burn scars on his face.  In describing the 
symptoms of the alleged sleep apnea, the appellant was 
clearly describing a panic attack; he also claimed that these 
symptoms were first present in service.  The appellant said 
that he was not working, but that he was active in his church 
and was not bothered by crowds.  He lived alone, usually in 
space provided by a member of his church, although he had 
been essentially homeless previously.  Currently, his pastor 
was allowing him to stay at the church.  He was hoping to 
return to work; but he was not involved in any vocational 
rehabilitation program, and his CHF limited what he was 
physically able to do.  He was not currently receiving 
treatment or taking medication for his PTSD.  

VA outpatient treatment records dating from November 1998 to 
March 2003 reflect ongoing treatments for hypertension and 
CHF, no treatments for sleep apnea or facial burns, and no 
psychiatric treatment.  

In May 2003, the appellant was accorded another VA 
psychiatric examination.  The complete claims file was 
reviewed in connection with this examination, and the 
appellant again gave a lengthy description of the stressor 
events in service.  The examiner declared that the appellant 
appeared to be a fairly reliable historian; however, the 
Board notes that the appellant told this VA examiner that he 
sustained burns to his face and arms in a firefight in 
Vietnam, which is totally at variance with his prior 
statements on this subject.  Although the appellant reported 
experiencing panic attacks since his return from Vietnam, he 
was unable to quantify these attacks when asked how 
frequently they occurred.  The appellant was not currently 
receiving any sort on individual or group therapy or 
counseling for his psychiatric symptoms, nor was he taking 
any medications for his psychiatric symptoms.  He reportedly 
was still being worked-up at a VA clinic for depression, 
anxiety, and poor sleep; he denied receiving any previous 
sleep studies, which again is at variance with the known 
facts.  The appellant claimed that he felt depressed and 
anxious; he also described poor sleep, and claimed that, when 
he does get to sleep, he was awakened in cold sweats by 
dreams and nightmares of his Vietnam experiences.  He said 
that he was also bothered by certain smells that are 
reminiscent of Vietnam.  He also claimed that he avoided any 
reminders of Vietnam.  His former wife reportedly said that 
he was too militaristic and controlling and overbearing, and 
she left him when she couldn't handle it anymore.  The 
appellant admitted that he was an angry person, but he 
claimed that this was because he was bothered by the things 
that had happened to him.  Now, he lamented that lived alone 
because his family wanted nothing to do with him.  He denied 
having any suicidal ideas or making any suicide attempts, and 
he denied having any psychotic symptoms.  He admitted that he 
sometimes did not finish tasks and that he was forgetful, but 
he was able to drive and denied any significant memory 
problems.  He felt depressed most days, and he described 
having problems modulating his mood.  He had no close 
friends, he preferred being alone, and he had experienced 
problems with motivation.  He said that he has had a lot of 
problems getting along with co-workers, and he eventually 
admitted that he was fired from most of the 20 jobs he held 
after service.  He denied having any problems with the 
criminal justice system or having any substance abuse 
problems.  

On mental status examination in May 2003, the appellant was 
cooperative and forthcoming with information, his affect was 
restricted and at times tearful, and he described his mood as 
depressed and on edge.  His speech was within normal limits, 
and there was no looseness of association, derailment, or 
delusional content noted by the examiner.  The appellant 
denied any hallucinations, thought broadcasting, thought 
insertion, thought withdrawal, or perceptual abnormality.  
Sensorium and cognition were normal, and the appellant was 
completely oriented.  His recall was only 1/3, but with help 
and cuing it was 2/3.  His general fund of knowledge, and 
both recent and remote memory, were fairly good; and his 
abstract thinking showed pretty good interpretation.  

The VA examiner in May 2003 reported a diagnosis of PTSD and 
assigned a GAF score of 55-60, indicating that the 
appellant's PTSD symptoms were at most of moderate severity, 
although these symptoms were often transient and less than 
moderate.  His functioning score was not less than 55 because 
he did not have any psychotic symptoms, and his mood and 
anxiety symptoms did not rise to the level of a major 
depressive disorder.  Although the appellant described 
problems with anger, he had no history of assault or 
combativeness, nor did he have any conflicts with the law.  
His GAF score was not above 60 because, although his PTSD 
symptoms were transient and mostly moderate, they have 
resulted in some restriction in social reintegration into the 
community; also, he was not currently receiving any 
outpatient long-term mental health treatment or care.  The VA 
psychiatric examiner in May 2003 also noted that there was no 
documentation in the claims file confirming the appellant's 
verbal medical history of sleep apnea or facial burn 
residuals.  

The appellant was also accorded a VA medical examination in 
May 2003 pertaining to sleep apnea, facial burn scars, and 
the heart.  The entire claims file was reviewed by the 
examining VA physician, and it was noted that the appellant 
had a history of hypertension, hyperlipidemia, and CHF 
secondary to a dilated cardiomyopathy with a reduced ejection 
fraction, which was first noted at White Memorial Hospital 
(in 1998).  The VA examiner in May 2003 reported that, 
although the appellant alleged that his hypertension first 
occurred while he was in the military, this was not confirmed 
by the relevant medical records which indicate that 
hypertension was not present earlier than 1980.  The 
examining VA physician also noted that the appellant 
apparently did not take some of the medications prescribed in 
the past for his hypertension because of his vegetarian 
principles, and that he has never had a study to determine 
whether he has ischemic heart disease.  The appellant further 
stated that he has never had, nor would ever have, an 
angiogram or nuclear medicine studies involving the heart 
because these would require injecting a "foreign substance" 
into his body.  He also claimed that he had been experiencing 
chest pains for more than one year, but he was unable to say 
whether these symptoms were effort-induced and had never been 
medically evaluated for these symptoms.  The appellant had no 
history of scarlet or rheumatic fever or of valvular heart 
disease; he did not have palpitations, heart block, or 
arrhythmia, but ventricular ectopy had been noted on an 
exercise treadmill test performed some years back.  The VA 
examiner diagnosed hypertension and cardiomyopathy of unknown 
etiology; he commented that the appellant clearly has 
myocardial disease, but that he would not permit certain 
testing, such as angiography and nuclear stress testing, 
which might clarify the nature and etiology of this 
condition.  This VA examiner did not indicate that the 
appellant's CHF was related in any way to service or to a 
service-connected disability.  

The VA examiner in May 2003 noted that the September 1998 
sleep study appeared to be suboptimal, and concluded that 
another study was necessary in order to confirm whether the 
appellant actually had obstructive sleep apnea.  The examiner 
did not agree that the appellant's sleep apnea was caused by 
his hypertension because there was no clinical evidence of 
pulmonary artery hypertension or right-sided heart failure, 
which is commonly related to sleep apnea; instead, the 
appellant had left-sided heart failure.  

The burn incident in January 1967 was also noted by this VA 
examiner, who reported that the appellant had no symptoms of 
facial erythema, keloid formation, or of a facial rash; and 
that no cosmetic deficits were reported by the appellant 
other than a hyperpigmented area on the face.  Color 
photographs taken at this time confirm the appellant's darker 
facial complexion.  It was further reported by the VA 
physician who examined the appellant in May 2003 that the 
appellant's overall skin coloration was normal, although his 
face was slightly more pigmented than his torso due to sun 
exposure.  No residuals of the facial burns in service were 
identified on this examination.  

VA outpatient records dating from September 2003 to February 
2005 are also of record.  These reflect ongoing treatments or 
evaluations for hypertension and CHF, among numerous other 
medical problems.  No nexus to service or to a service-
connected disability for either hypertension or CHF is 
reflected in these records.  Likewise, there are no 
psychiatric treatments reflected by these medical records, 
and no facial burn residuals are mentioned in them.  

On October 22, 2003, the appellant did not report for a 
scheduled polysomnogram (PSG) at the VA Sleep Clinic.   A 
phone call the appellant's listed number elicited the 
information that he was not at home and not expected that 
night.  When the appellant called to re-schedule this PSG, he 
was informed that he was to report on December 10, 2003; he 
further instructed the VA staff not to call him or ask any 
questions if he failed to report for this PSG.  The appellant 
again failed to report for a PSG in December 2003; no attempt 
was made to call the appellant at this time, in accordance 
with his instructions.  

III.  Analysis

A.  Initial Rating for PTSD:  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

For a service-connected psychiatric disability, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440 
(2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted above.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The evidence of record in the current appeal demonstrates 
that the service-connected PTSD is manifested by mild-to-
moderate symptoms.  This has been verified on two separate VA 
examinations, and both VA psychiatric examiners further 
reported GAF scores in the range of 55-65 for the service-
connected PTSD, which is entirely consistent with the current 
schedular rating of 30 percent.  The current record reflects 
no competent medical evidence of flattened affect, frequent 
panic attacks, impaired judgment or more than mild memory 
impairment associated with the next higher schedular rating 
of 50 percent.  Furthermore, the appellant has not sought or 
required regular psychiatric care or medications to deal with 
his PTSD symptoms.  Many of his social and emotional 
problems, including his current unemployed status, would 
appear to be due to a combination of his physical problems, 
especially his heart condition, and a nonservice-connected 
adjustment disorder (diagnosed by the VA examiner in March 
1999) or possibly to pathological personality traits.  The 
current 30 percent schedular rating under Diagnostic Code 
9411 of the Rating Schedule fully contemplates all of the no 
more than moderate symptoms of the appellant's service-
connected PTSD.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

B.  Service Connection Claims:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In the present case, hypertension was not present in service 
or as a chronic disability prior to November 1983, more than 
16 years after service.  Likewise, CHF was first diagnosed in 
March 1998, over 20 years postservice.  The current record 
reflects no competent medical evidence of a nexus between the 
appellant's current CHF and any event in service or any 
service-connected disability.  Further VA examination is not 
required in this situation because there is no reasonable 
possibility that any assistance provided by VA to the 
appellant would substantiate his claim.  See 38 C.F.R. 
§ 3.159(c)(4)&(d).  Since the preponderance of the evidence 
is unfavorable to this claim, the appeal as to this issue 
must be denied.  

The evidentiary record in this appeal does not establish that 
the appellant currently has sleep apnea.  Although a PSG 
examination in September 1998 indicated that the appellant 
had obstructive sleep apnea, this study was unsatisfactory 
for several reasons, and subsequently scheduled PSG tests 
were never completed, primarily due to the fault of the 
appellant.  Furthermore, sleep apnea, if present, has never 
been etiologically related to service or to a service-
connected disability by competent medical evidence, although 
the appellant has been requested to provide such evidence in 
support of his claim.  Once again, since the preponderance of 
the evidence is unfavorable to this claim, the appeal as to 
this issue must be denied.  

Finally, although facial burns were clearly treated in 
service, no residual disability stemming from this incident 
in service has ever been identified by clinical evidence.  
Burn scars on both upper extremities have already been 
service-connected, and the appellant believes that his facial 
complexion is darker than the rest of his body as a result of 
this accident in service, but a VA medical expert reported in 
May 2003 that the appellant's overall skin coloration was 
normal, although his face was slightly more pigmented than 
his torso due to sun exposure.  As a lay person, the 
appellant is not competent to offer an opinion on medical 
questions, such as the medical etiology of his darker facial 
complexion.  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  
Even if the appellant is correct, there is doubt that his 
slightly darker facial complexion would constitute a 
"disability" under the laws governing the award of VA 
disability compensation benefits since it is difficult to 
imagine the appellant's condition, as demonstrated in color 
photographs, resulting in an impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995)(the term 
"disability" as used in the statute providing for VA 
disability compensation benefits refers to impairment of 
earning capacity).  In the absence of any competent evidence 
establishing the existence of current residuals of the facial 
burns sustained in service, this appeal will also be denied.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  

Service connection for CHF is denied.  

Service connection for sleep apnea is denied.  

Service connection for the residuals of facial burns is 
denied.  



	                        
____________________________________________
	N.R. ROBIN
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


